UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1138


MONICA C. THOMAS,

                Plaintiff - Appellant,

          v.

SUNTRUST MORTGAGE, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-00428-CMH-TRJ)


Submitted:   June 30, 2014                    Decided:   July 2, 2014


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monica C. Thomas, Appellant Pro Se.       Michael John Lorenger,
LORENGER & CARNELL PLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Monica C. Thomas appeals the district court’s order

granting   summary   judgment    to    SunTrust   Mortgage,   Inc.    on   her

employment     discrimination        and   intentional     infliction      of

emotional distress claims.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.          Thomas v. SunTrust Mortg., Inc.,

No. 1:13-cv-00428-CMH-TRJ (E.D. Va. Jan. 15, 2014).               We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the    materials   before   this    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                       2